Exhibit 10.1

--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of May 24, 2019,
is by and among Westwater Resources, Inc., a Delaware corporation
(the ”Company”), and Lincoln Park Capital Fund, LLC, an Illinois limited
liability company (the “Buyer”).

RECITALS

A.The Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and subject conditions stated in this Agreement, (i) 104,294 shares of Common
Stock (defined below) (collectively, the “Common Shares”) and (ii) warrants, in
the form attached hereto as Exhibit A (the “Warrants”), to initially purchase an
aggregate of up to 182,515 shares of Common Stock (collectively, the “Warrant
Shares”), at an exercise price of $5.05 per share, in reliance upon the
exemption from securities registration afforded by Section 4(a)(2) of the
Securities Act of 1933, as amended (the “1933 Act”), and Rule 506(b) of
Regulation D (“Regulation D”) as promulgated by the SEC under the 1933 Act.
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed. 

B.Simultaneously with the execution and delivery of this Agreement, the parties
hereto shall execute and deliver a Registration Rights Agreement, in the form
attached hereto as Exhibit B (the “Registration Rights Agreement”), pursuant to
which the Company shall agree to provide certain registration rights with
respect to the Registrable Securities (as defined in the Registration Rights
Agreement) under the 1933 Act and the rules and regulations promulgated
thereunder, and applicable state securities laws. 

C.The Common Shares, the Warrants and the Warrant Shares are collectively
referred to herein as the “Securities”. 

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

1.PURCHASE AND SALE OF COMMON SHARES AND WARRANTS. 

(a)Purchase of Common Shares and Warrants. Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 6 and 7 below, the Company shall
issue and sell to the Buyer, and the Buyer agrees to purchase from the Company
on the Closing Date (as defined below), (i) 104,294 Common Shares and (ii) the
Warrants to initially acquire an aggregate of up to 182,515 Warrant Shares. 

(b)Closing. The closing (the “Closing”) of the purchase of the Common Shares and
the Warrants by the Buyer shall occur at the offices of Mintz, Levin, Cohn,
Ferris, Glovsky and Popeo, P.C., 666 Third Avenue, New York, NY 10017. The date
and time of the Closing (the  

--------------------------------------------------------------------------------



“Closing Date”) shall be 10:00 a.m., New York time, on the first (1st) Business
Day (as defined below) on which the conditions to the Closing set forth in
Sections 6 and 7 below are satisfied or waived (or such other date as is
mutually agreed to by the Company and the Buyer).  As used herein “Business Day”
means any day other than a Saturday, Sunday or other day on which commercial
banks in New York, New York are authorized or required by law to remain closed.

(c)Purchase Price. The aggregate gross purchase price for the Common Shares and
the Warrants to be purchased by the Buyer hereunder shall be $550,000 (the
“Purchase Price”). 

(d)Form of Payment; Deliveries.  On the Closing Date, (i) the Buyer shall pay
the Purchase Price (less the amount withheld pursuant to Section 4(f)) to the
Company for the Common Shares and the Warrants to be issued and sold to the
Buyer at the Closing, by wire transfer of immediately available funds in
accordance with the Company’s written wire transfer instructions and (ii) the
Company shall (A) issue irrevocable instructions to Computershare Trust Company
(together with any subsequent transfer agent, the “Transfer Agent”)
substantially in the form attached hereto as Exhibit C (the “Irrevocable
Transfer Agent Instructions”) to issue a book-entry statement representing
104,294 Common Shares, a copy of which book-entry statement shall be delivered
to the Buyer at the Closing, and (B) deliver to the Buyer the Warrants pursuant
to which the Buyer shall have the right to initially acquire an aggregate of up
to 182,515 Warrant Shares, duly executed on behalf of the Company and registered
in the name of the Buyer or its designee.  

2.BUYER’S REPRESENTATIONS AND WARRANTIES. 

The Buyer represents and warrants to the Company that, as of the date hereof and
as of the Closing Date:

(a)Organization; Authority. The Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. 

(b)Validity; Enforcement.  This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Buyer and shall constitute the legal,
valid and binding obligations of the Buyer enforceable against the Buyer in
accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.  

(c)No Public Sale or Distribution of Securities. The Buyer is acquiring the
Securities for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof in violation of
applicable securities laws, except pursuant to sales registered or exempted
under the 1933 Act; provided, however, by making the representations herein, the
Buyer does not agree, or make any representation or warranty, to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act. The Buyer is
acquiring the Securities hereunder in the ordinary course of its  

--------------------------------------------------------------------------------



business. The Buyer does not presently have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Securities in
violation of applicable securities laws.

(d)Accredited Investor Status.  At the time the Buyer was offered the
Securities, it was, and as of the date hereof it is, an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the 1933 Act.
 

(e)Experience of Buyer.  The Buyer, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. The Buyer is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment. 

(f)Reliance on Exemptions. The Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities. 

(g)Information. The Buyer and its advisors, if any, have been furnished with all
materials relating to the business, finances and operations of the Company and
materials relating to the offer and sale of the Securities which have been
requested by the Buyer. The Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by the Buyer or its advisors, if
any, or its representatives shall modify, amend or affect the Buyer’s right to
rely on the Company’s representations and warranties contained herein or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby. The
Buyer has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Securities. 

(h)No Governmental Review.  The Buyer understands that no Governmental Entity
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities. “Governmental Entity” means any nation, state, county, city, town,
village, district, or other political jurisdiction of any nature, federal,
state, local, municipal, foreign, or other government, governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official, or entity and any court or other tribunal),
multi-national organization or body; or body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory, or taxing authority or power of any nature or instrumentality of any
of the foregoing, including any entity  

--------------------------------------------------------------------------------



or enterprise owned or controlled by a government or a public international
organization or any of the foregoing.

(i)Transfer or Resale. The Buyer understands that except as provided in Section
4(f) hereof: (i) the Securities have not been and, except as set forth in the
Registration Rights Agreement, are not being registered under the 1933 Act or
any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) the Buyer shall
have delivered to the Company (if requested by the Company) an opinion of
counsel to the Buyer, in a form reasonably acceptable to the Company, to the
effect that the Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
the Buyer provides the Company with reasonable assurance that the Securities can
be sold, assigned or transferred pursuant to Rule 144 or Rule 144A promulgated
under the 1933 Act (or a successor rule thereto) (collectively, “Rule 144”);
(ii) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144, and further, if Rule 144 is not
applicable, any resale of the Securities under circumstances in which the seller
(or the Person (as defined below) through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC promulgated thereunder; and (iii) except as set forth in
the Registration Rights Agreement, neither the Company nor any other Person is
under any obligation to register the Securities under the 1933 Act or any state
securities laws or to comply with the terms and conditions of any exemption
thereunder. 

(j)Residency. The Buyer is a resident of the State of Illinois. 

(k)Certain Trading Activities.  The Buyer represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Buyer, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) of the Common Stock or (ii) hedging transaction, which
establishes a net short position with respect to the Common Stock. 

(l)General Solicitation.  The Buyer is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar. 

(m)Manipulation of Price. Since the time that such Buyer was first contacted by
the Company or its agent regarding the investment in the Company contemplated
herein, the Buyer has not, and, to the knowledge of the Buyer, no Person acting
on its behalf has, directly or indirectly, (i) taken any action designed to
cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company. 

--------------------------------------------------------------------------------



3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY. 

The Company represents and warrants to the Buyer that, as of the date hereof and
as of the Closing Date:

(a)Organization and Qualification.  

(i)The Company and each of its Subsidiaries is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite corporate
power and authority to own and use its properties and assets and to carry on its
business as currently conducted.  Neither the Company nor any of its
Subsidiaries is in violation or default of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  Each of the Company and its Subsidiaries
is duly qualified to conduct business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in a Material Adverse
Effect and no proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification. The Company has no Subsidiaries except as set forth
on Exhibit 21.1 to the Company’s Annual Report on Form 10-K for the year ended
December 31, 2018.  

(ii)“Subsidiaries” means any Person the Company wholly-owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the 1933 Act, and each of
the foregoing, is individually referred to herein as a “Subsidiary.” “Person”
means an individual, a limited liability company, a partnership, a joint
venture, a corporation, a trust, an unincorporated organization, any other
entity and any Governmental Entity or any department or agency thereof.
“Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any of the Transaction Documents (defined below), (ii) the
results of operations, assets, business or financial condition of the Company
and its Subsidiaries, taken as a whole, other than any material adverse effect
that resulted primarily from (A) any change in the United States or foreign
economies or securities or financial markets in general that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
(B) any change that generally affects the industry in which the Company and its
Subsidiaries operate that does not have a disproportionate effect on the Company
and its Subsidiaries, taken as a whole, (C) any change arising in connection
with earthquakes, hostilities, acts of war, sabotage or terrorism or military
actions or any escalation or material worsening of any such hostilities, acts of
war, sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Buyer, its affiliates or its or their successors and
assigns with respect to the transactions contemplated by this Agreement, (E) the
effect of any change in applicable laws or accounting rules that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
or (F) any change resulting from compliance with  

--------------------------------------------------------------------------------



terms of this Agreement or the consummation of the transactions contemplated by
this Agreement, or (iii) the Company’s ability to perform in any material
respect on a timely basis its obligations under any Transaction Document to be
performed as of the date of determination. “Transaction Documents” means,
collectively, this Agreement, the Registration Rights Agreement, the Warrants,
the Irrevocable Transfer Agent Instructions and each of the other agreements and
instruments entered into or delivered by any of the parties hereto in connection
with the transactions contemplated hereby and thereby, as may be amended from
time to time.

(b)Authorization; Enforcement; Validity. The Company has the requisite power and
authority to enter into and perform its obligations under this Agreement and the
other Transaction Documents and to issue the Securities in accordance with the
terms hereof and thereof.  The execution and delivery of this Agreement and the
other Transaction Documents by the Company and the consummation by the Company
of the transactions contemplated hereby and thereby (including, without
limitation, the offer and sale of the Common Shares and the Warrants and the
reservation for issuance and issuance of the Warrant Shares issuable upon
exercise of the Warrants) have been duly authorized by the Company’s board of
directors and (other than (i) the filing of a Form D with the SEC relating to
the offer and sale of the Securities pursuant to Regulation D, (ii) the filing
of a Notice of Additional Listing with The Nasdaq Capital Market (the “Principal
Market”) and (iii) any other filings as may be required by any state securities
authorities) no further filing, consent or authorization is required by the
Company, its board of directors or its stockholders or other governing body.
This Agreement and the Registration Rights Agreement have been, and the other
Transaction Documents will be prior to the Closing, duly executed and delivered
by the Company, and each constitutes the legal, valid and binding obligations of
the Company, enforceable against the Company in accordance with its respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law.   

(c)Issuance of Securities. The issuance of the Common Shares and the Warrants
are duly authorized and, upon issuance and payment in accordance with the terms
of the Transaction Documents shall be validly issued, fully paid and
non-assessable and free from all preemptive or similar rights, mortgages,
defects, claims, liens, pledges, charges, taxes, rights of first refusal,
encumbrances, security interests and other encumbrances (collectively “Liens”)
with respect to the issuance thereof. As of the Closing, the Company shall have
reserved from its duly authorized capital stock not less than 100% of the
maximum number of shares of Common Stock issuable upon exercise of the Warrants
(without taking into account any limitations on the exercise of the Warrants set
forth in the Warrants).  Upon exercise in accordance with the terms of the
Warrants, the Warrant Shares, when issued, will be validly issued, fully paid
and nonassessable and free from all preemptive or similar rights or Liens with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Upon receipt of the Common Shares and the
Warrants at the Closing, and upon receipt of the Warrant Shares upon exercise of
the Warrants, the Buyer will have good and marketable title to such Common
Shares, Warrants and Warrant Shares, respectively. Subject to the accuracy of
the representations and warranties of the Buyer in this Agreement, the offer and
sale of the Securities  

--------------------------------------------------------------------------------



to the Buyer under this Agreement and, with respect to the Warrant Shares, under
the Warrant, are exempt from registration under the 1933 Act under Section
4(a)(2) of the 1933 Act and Rule 506(b) of Regulation D.

(d)No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the offer and
sale of the Common Shares and the Warrants and the reservation for issuance and
issuance of the Warrant Shares issuable upon exercise of the Warrants) will not
(i) result in a violation of the Certificate of Incorporation (as defined below)
(including, without limitation, any certificate of designation contained
therein), Bylaws (as defined below), or the certificate of incorporation,
certificate of formation, memorandum of association, articles of association,
bylaws or other organizational documents of any of the Company’s Subsidiaries,
or any capital stock or other securities of the Company or any of its
Subsidiaries, (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) in any respect
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including, without limitation,
foreign, federal and state securities laws and regulations and the rules and
regulations of the Principal Market and including all applicable foreign,
federal and state laws, rules and regulations) applicable to the Company or any
of its Subsidiaries or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected.  

(e)Consents.  Neither the Company nor any Subsidiary is required to obtain any
consent from, authorization or order of, or make any filing or registration with
(other than (i) the filing with the SEC of a Form D relating to the offer,
issuance and sale of the Securities to the Buyer pursuant to Regulation D, (ii)
the filing of a Notice of Additional Listing with the Principal Market and (iii)
any other filings as may be required by any state securities authorities), any
Governmental Entity or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its respective
obligations under or contemplated by the Transaction Documents, in each case, in
accordance with the terms hereof or thereof.  All consents, authorizations,
orders, filings and registrations which the Company or any Subsidiary is
required to obtain pursuant to the preceding sentence have been or will be
obtained or effected on or prior to the Closing Date, and neither the Company
nor any of its Subsidiaries are aware of any facts or circumstances which might
prevent the Company or any of its Subsidiaries from obtaining or effecting any
of the registration, application or filings contemplated by the Transaction
Documents.  

(f)Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that the Buyer is not (i) an
officer or director of the Company or any of its Subsidiaries, (ii) an
“affiliate” (as defined in Rule 144) of the Company or any of its Subsidiaries
or (iii) to its knowledge, a “beneficial owner” of more than 10% of the shares
of Common Stock (as defined for purposes of Rule 13d-3 of the 1934 Act). The
Company further acknowledges that the Buyer is not acting as a financial advisor
or fiduciary of the Company or any of its Subsidiaries (or in any similar
capacity) with respect to the Transaction Documents and the  

--------------------------------------------------------------------------------



transactions contemplated hereby and thereby, and any advice given by the Buyer
or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to the Buyer’s purchase of the Securities. The Company further
represents to the Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

(g)No General Solicitation; Placement Agent’s Fees. Neither the Company, nor any
of its Subsidiaries or affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer, issuance and sale of
the Securities. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, or brokers’ commissions
relating to or arising out of the transactions contemplated by the Transaction
Documents.  The Company shall pay, and hold the Buyer harmless against, any
liability, loss or expense (including, without limitation, attorney's fees and
out-of-pocket expenses) arising in connection with any such claim.  Neither the
Company nor any of its Subsidiaries has engaged any placement agent or other
agent in connection with the offer and sale of any of the Securities
contemplated by the Transaction Documents. 

(h)No Integrated Offering. None of the Company, its Subsidiaries or any of their
affiliates, nor any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would (i) cause the issuance of any of the
Securities to require approval of stockholders of the Company under any
applicable stockholder approval laws, rules or regulations, including, without
limitation, under the rules of any exchange or automated quotation system on
which any securities of the Company are listed or designated for quotation, or
(ii) require registration of the offer, issuance or sale of any of the
Securities under the 1933 Act, whether through integration any other offering of
securities of the Company or otherwise.  

(i)Dilutive Effect. The Company understands and acknowledges that the number of
Warrant Shares will increase in certain circumstances. The Company further
acknowledges that its obligation to issue the Warrant Shares upon exercise of
the Warrants in accordance with this Agreement and the Warrants is absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Company. 

(j)Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, interested stockholder, business
combination, poison pill (including, without limitation, any distribution under
a rights agreement), stockholder rights plan or other similar anti-takeover
provision under the Certificate of Incorporation, Bylaws or other organizational
documents or the laws of the jurisdiction of its incorporation or otherwise
which is or could become applicable to the Buyer as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
issuance of the Securities and the Buyer’s ownership of the Securities. The
Company and its board of directors have taken all necessary action, if any, in
order to render inapplicable any stockholder rights plan or similar arrangement
relating to accumulations of beneficial ownership of shares of Common Stock or a
change in control of the Company or any of its Subsidiaries. 

--------------------------------------------------------------------------------



(k)SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the 1933 Act and the 1934 Act, including pursuant to Section 13(a)
or 15(d) thereof, for the twelve months preceding the date hereof (or such
shorter period as the Company was required by law or regulation to file such
material) (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Documents”) on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Documents prior to the expiration of
any such extension.  As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the 1933 Act and the 1934 Act, as
applicable. None of the SEC Documents, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Documents comply in all
material respects with applicable accounting requirements and the rules and
regulations of the SEC with respect thereto as in effect at the time of
filing.  Such financial statements have been prepared in accordance with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.  Except
as set forth in the SEC Documents, the Company has received no notices or
correspondence from the SEC for the one year preceding the date hereof.  The SEC
has not commenced any enforcement proceedings against the Company or any of its
Subsidiaries. 

(l)Absence of Certain Changes. Except as disclosed in the SEC Documents, since
December 31, 2018, there has been no Material Adverse Effect and no material
adverse development in the business, assets, liabilities, properties, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any of its Subsidiaries. Neither the Company nor any of its
Subsidiaries has taken any steps to seek protection pursuant to any law or
statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so. Following the consummation of
the transactions contemplated by this Agreement, the Company is financially
solvent and is generally able to pay its debts as they become due, and neither
the Company nor any of its Subsidiaries has engaged in any business or in any
transaction, and is not about to engage in any business or in any transaction,
for which the Company’s or such Subsidiary’s remaining assets constitute
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted. 

(m)Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company, or any
organizational charter, certificate of formation, memorandum of  

--------------------------------------------------------------------------------



association, articles of association, certificate of incorporation or bylaws of
any of the Subsidiaries.  Neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or any of its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except in all cases for possible violations which could
not, individually or in the aggregate, have a Material Adverse Effect.  The
Company and each of its Subsidiaries possess all certificates, authorizations
and permits issued by the appropriate regulatory authorities necessary to
conduct their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.  There is no
agreement, commitment, judgment, injunction, order or decree binding upon the
Company or any of its Subsidiaries or to which the Company or any of its
Subsidiaries is a party which has or would reasonably be expected to have the
effect of prohibiting or materially impairing any business practice of the
Company or any of its Subsidiaries, any acquisition of property by the Company
or any of its Subsidiaries or the conduct of business by the Company or any of
its Subsidiaries as currently conducted other than such effects, individually or
in the aggregate, which have not had and would not reasonably be expected to
have a Material Adverse Effect on the Company or any of its Subsidiaries.

(n)Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended. 

(o)Sarbanes-Oxley Act. The Company and each Subsidiary is in compliance in all
material respects with any and all applicable requirements of the Sarbanes-Oxley
Act of 2002, as amended, and any and all applicable rules and regulations
promulgated by the SEC thereunder. 

(p)Transactions With Affiliates. Except as set forth in the SEC Documents, none
of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company. 

--------------------------------------------------------------------------------



(q)Equity Capitalization. As of the date hereof, the authorized capital stock of
the Company is set forth in the Company’s Quarterly Report on Form 10-Q for the
quarter ended March 31, 2019.  Except as disclosed in the SEC Documents, (i) no
shares of the Company's capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding debt securities, (iii) there are no
outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, (iv) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act (except the Registration Rights Agreement), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement or, with respect to the Warrant
Shares, the Warrants, and (vii) the Company does not have any stock appreciation
rights or "phantom stock" plans or agreements or any similar plan or agreement.
All of the outstanding shares of the Company’s capital stock are duly authorized
and have been, or upon issuance will be, validly issued and are fully paid and
nonassessable. The Company has furnished to the Buyer true and correct copies of
the Company's Certificate of Incorporation, as amended and as in effect on the
date hereof (the “Certificate of Incorporation”), and the Company's Bylaws, as
amended and as in effect on the date hereof (the “Bylaws”), and summaries of the
material terms of all securities convertible into or exercisable for Common
Stock, if any, and copies of any documents containing the material rights of the
holders thereof in respect thereto that are not disclosed in the SEC Documents. 

(r)Indebtedness and Contracts. Neither the Company nor any of its Subsidiaries
is in violation of any term of or is in default under any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
Subsidiaries, except for possible conflicts, defaults, terminations or
amendments that could not reasonably be expected to have a Material Adverse
Effect.   

(s)Litigation. Except as disclosed in the SEC Documents, there is no action,
suit, proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
knowledge of the Company or any of its Subsidiaries, threatened against or
affecting the Company, the Common Stock or any of the Company's or its
Subsidiaries' officers or directors in their capacities as such, which could
reasonably be expected to have a Material Adverse Effect. 

--------------------------------------------------------------------------------



(t)Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.  Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole. 

(u)Employee Relations.  Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company and its Subsidiaries believe that their relations with their
employees are good.  No executive officer (as defined in Rule 501(f) promulgated
under the 1933 Act) or other key employee of the Company or any of its
Subsidiaries has notified the Company or any such Subsidiary that such officer
intends to leave the Company or any such Subsidiary or otherwise terminate such
officer’s employment with the Company or any such Subsidiary. No executive
officer or other key employee of the Company or any of its Subsidiaries is, or
is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement,
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer or other
key employee (as the case may be) does not subject the Company or any of its
Subsidiaries to any liability with respect to any of the foregoing matters.  The
Company and its Subsidiaries are in compliance with all federal, state, local
and foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not, either individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect. 

(v)Title. Except as set forth in the SEC Documents, the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
owned by them and good and marketable title in all personal property owned by
them that is material to the business of the Company and its Subsidiaries, in
each case free and clear of all Liens and, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and its
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and its Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and its Subsidiaries are in compliance with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries. 

(w)[RESERVED] 

(x)Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or  

--------------------------------------------------------------------------------



wastes, pollutants or contaminants (“Environmental Laws”), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or
approval, except where, in each of the three foregoing clauses, the failure to
so comply could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(y)Tax Status. The Company and each of its Subsidiaries (i) has timely made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, (ii) has
timely paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company and its
Subsidiaries know of no basis for any such claim. The Company is not operated in
such a manner as to qualify as a passive foreign investment company, as defined
in Section 1297 of the U.S. Internal Revenue Code of 1986, as amended (the
“Code”).  

(z)Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company or any of its Subsidiaries and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its 1934 Act filings and is not so disclosed or that
otherwise could be reasonably likely to have a Material Adverse Effect. 

(aa)Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” an affiliate of an
“investment company,” a company controlled by an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended.  

(bb)Manipulation of Price. Neither the Company nor any of its Subsidiaries has,
and, to the knowledge of the Company, no Person acting on their behalf has,
directly or indirectly, (i) taken any action designed to cause or to result in
the stabilization or manipulation of the price of any security of the Company or
any of its Subsidiaries to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, (iii) paid or agreed to pay to
any Person any compensation for soliciting another to purchase any other
securities of the Company or any of its Subsidiaries or (iv) paid or agreed to
pay any Person for research services with respect to any securities of the
Company or any of its Subsidiaries. 

(cc)Transfer Taxes.  On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the issuance, sale and transfer of the Securities to be sold to the Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with. 

(dd)Shell Company Status.  The Company is not, and has never been, an issuer  

--------------------------------------------------------------------------------



identified in, or subject to, Rule 144(i).

(ee)Illegal or Unauthorized Payments; Political Contributions.  Neither the
Company nor any of its Subsidiaries nor, to the Company’s knowledge, any of the
officers, directors, employees, agents or other representatives of the Company
or any of its Subsidiaries or any other business entity or enterprise with which
the Company or any Subsidiary is or has been affiliated or associated, has,
directly or indirectly, made or authorized any payment, contribution or gift of
money, property, or services, whether or not in contravention of applicable law,
(i) as a kickback or bribe to any Person or (ii) to any political organization,
or the holder of or any aspirant to any elective or appointive public office
except for personal political contributions not involving the direct or indirect
use of funds of the Company or any of its Subsidiaries. 

(ff)Money Laundering.   The Company and its Subsidiaries are in compliance with,
and have not previously violated, the USA Patriot Act of 2001 and all other
applicable U.S. and non-U.S. anti-money laundering laws and regulations,
including, but not limited to, the laws, regulations and Executive Orders and
sanctions programs administered by the U.S. Office of Foreign Assets Control,
including, without limitation, (i) Executive Order 13224 of September 23, 2001
entitled, “Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism” (66 Fed. Reg. 49079 (2001));
and (ii) any regulations contained in 31 CFR, Subtitle B, Chapter V. 

(gg)Registration Rights.  No Person has any right to cause the Company or any
Subsidiary to effect the registration under the 1933 Act of any securities of
the Company or any Subsidiary. 

(hh)Disclosure.  The Company confirms that neither it nor any other Person
acting on its behalf has provided the Buyer or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Transaction Documents. The Company understands and
confirms that the Buyer will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Buyer
regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
 The press releases disseminated by the Company during the twelve (12) months
preceding the date of this Agreement, taken as a whole, are true and correct in
all material respects. No event or circumstance has occurred or information
exists with respect to the Company or any of its Subsidiaries or its or their
business, properties, liabilities, prospects, operations (including results
thereof) or conditions (financial or otherwise), which, under applicable law,
rule or regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly disclosed.  The
Company acknowledges and agrees that the Buyer has not made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 2. 

--------------------------------------------------------------------------------



(ii)Accountants. The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the 1933 Act. 

(jj)Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the 1934 Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the 1934 Act nor has the
Company received any notification that the SEC is contemplating terminating such
registration. The Company is not in violation of any of the rules, regulations
or requirements of the Principal Market and has no knowledge of any facts or
circumstances that could reasonably lead to delisting or suspension of the
Common Stock by the Principal Market in the foreseeable future.  Except as
disclosed in the SEC Documents, during the two years prior to the date hereof,
(i) the Common Stock has been listed or designated for quotation on the
Principal Market, (ii) trading in the Common Stock has not been suspended by the
SEC or the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Common Stock is
currently eligible for electronic transfer through the Depository Trust Company
or another established clearing corporation and the Company is current in
payment of the fees to the Depository Trust Company (or such other established
clearing corporation) in connection with such electronic transfer.  

(kk)Mining Rights.  

(i)The Company’s Coosa Graphite Project, Columbus Basin Project, Railroad Valley
Project, Sal Rica Project, Texas Uranium Projects, and New Mexico Uranium
Projects, as described in the SEC Documents (collectively, the “Material
Properties”) are the only resource properties currently material to the Company
in which the Company or its Subsidiaries have an interest; the Company directly
or through one or more of its the Subsidiaries, holds either freehold title,
mining leases, mining concessions, mining claims, exploration permits,
prospecting permits or participant interests or other conventional property or
proprietary interests or rights, recognized in the jurisdiction in which the
Material Properties are located, in respect of the ore bodies and minerals
located on the Material Properties in which the Company (through the applicable
Subsidiary) has an interest under valid, subsisting and enforceable title
documents or other recognized and enforceable agreements, contracts,
arrangements or understandings, sufficient to permit the Company (through the
applicable Subsidiary) to explore for and exploit the minerals relating thereto;
all leases or claims and permits relating to the Material Properties in which
the Company (through the applicable Subsidiary) has an interest or right have
been validly located and recorded in accordance with all applicable laws and are
valid and subsisting; except as disclosed in the SEC Documents, the Company
(through the applicable Subsidiary) has all necessary surface rights, access
rights and other necessary rights and interests relating to the Material
Property in which the Company (through the applicable Subsidiary) has an
interest granting the Company (through the applicable Subsidiary) the right and
ability to explore for and exploit minerals, ore and metals for development and
production purposes as are appropriate in view of the rights and interest
therein of the Company or the applicable Subsidiary, with only such exceptions
as do not materially interfere with the current use made by the Company or the
applicable Subsidiary of the rights or  

--------------------------------------------------------------------------------



interest so held, and each of the proprietary interests or rights and each of
the agreements, contracts, arrangements or understandings and obligations
relating thereto referred to above is currently in good standing in all respects
in the name of the Company or the applicable Subsidiary; except as disclosed in
the SEC Documents, neither the Company nor any of its Subsidiaries have any
responsibility or obligation to pay any material commission, royalty, license,
fee or similar payment to any Person with respect to the property rights
thereof.

(ii)The Company or the applicable Subsidiary holds direct interests in the
Material Properties, as described in the SEC Documents (the “Project Rights”),
under valid, subsisting and enforceable agreements or instruments, and all such
agreements and instruments in connection with the Project Rights are valid and
subsisting and enforceable in accordance with their terms. 

(iii)The Company and its Subsidiaries have identified all the material permits,
certificates, and approvals (collectively, the “Mining Permits”) which are or
will be required for the exploration, development and eventual or actual
operation of the Material Properties, which Mining Permits include but are not
limited to environmental assessment certificates, water licenses, land tenures,
rezoning or zoning variances and other necessary local, provincial, state and
federal approvals; and, except as disclosed in the SEC Documents, the
appropriate Mining Permits have either been received, applied for, or the
processes to obtain such Mining Permits have been or will in due course be
initiated by the Company or the applicable Subsidiaries; and, except as
disclosed in the SEC Documents, neither the Company nor the applicable
Subsidiaries know of any issue or reason why the Mining Permits should not be
approved and obtained in the ordinary course. 

(iv)All assessments or other work required to be performed in relation to the
material mining claims and the mining rights of the Company and the applicable
Subsidiary in order to maintain their respective interests therein, if any, have
been performed to date and, except as disclosed in the SEC Documents, the
Company and the applicable Subsidiary have complied in all material respects
with all applicable laws in this regard as well as with regard to legal and
contractual obligations to third parties in this regard except in respect of
mining claims and mining rights that the Company and the applicable Subsidiary
intend to abandon or relinquish and except for any non-compliance which would
not either individually or in the aggregate have a Material Adverse Effect; all
such mining claims and mining rights are in good standing in all respects as of
the date of this Agreement. 

(v)Except as disclosed in the SEC Documents, all mining operations on the
properties of the Company and the Subsidiaries (including, without limitation,
the Material Properties) have been conducted in all respects in accordance with
good mining and engineering practices and all applicable workers’ compensation
and health and safety and workplace laws, regulations and policies have been
duly complied with. 

(vi)Except as disclosed in the SEC Documents, there are no environmental audits,
evaluations, assessments, studies or tests relating to the Company or the
Subsidiaries except for ongoing assessments conducted by or on behalf of the
Company and the Subsidiaries in the ordinary course. 

--------------------------------------------------------------------------------



(vii) the Company made available to the respective authors thereof prior to the
issuance of all of the applicable technical reports filed by the Company in the
SEC Documents relating to the Material Properties (the “Reports”), for the
purpose of preparing the Reports, as applicable, all information requested, and
no such information contained any material misrepresentation as at the relevant
time the relevant information was made available. 

 

(ll)No Disqualification Events.  With respect to the Securities to be offered,
issued and sold hereunder and under the Warrants, as applicable, in reliance on
Rule 506(b) of Regulation D, none of the Company, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Company
participating in the offering hereunder, any beneficial owner of 20% or more of
the Company’s outstanding voting equity securities, calculated on the basis of
voting power, nor any promoter (as that term is defined in Rule 405 under the
1933 Act) connected with the Company in any capacity at the time of sale (each,
an “Issuer Covered Person”) is subject to any of the “Bad Actor”
disqualifications described in Rule 506(d)(1)(i) to (viii) of Regulation D (a
“Disqualification Event”), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3) of Regulation D. The Company has exercised reasonable care
to determine whether any Issuer Covered Person is subject to a Disqualification
Event. The Company has complied, to the extent applicable, with its disclosure
obligations under Rule 506(e) of Regulation D, and has furnished to the Buyer a
copy of any disclosures provided thereunder. 

 

4.COVENANTS. 

(a)Reasonable Best Efforts.  The Buyer shall use its reasonable best efforts to
timely satisfy each of the covenants hereunder and conditions to be satisfied by
it as provided in Section 6 of this Agreement. The Company shall use its
reasonable best efforts to timely satisfy each of the covenants hereunder and
conditions to be satisfied by it as provided in Section 7 of this Agreement.  

(b)Form D and Blue Sky.  The Company agrees to file with the SEC a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to the Buyer promptly after such filing. The Company shall, on or before
the Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to, qualify the Securities for
sale to the Buyer at the Closing pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification), and shall provide evidence of any such
action so taken to the Buyer on or prior to the Closing Date.  The Company shall
make any filings and reports relating to the offer and sale of the Securities
required under applicable securities or “Blue Sky” laws of the states of the
United States following the Closing Date.   

(c)Reporting Status. Until the earlier of (i) the date on which the Buyer shall
have sold all of the Securities and (ii) none of the Warrants remain outstanding
(the “Reporting Period”), the Company shall timely file all reports required to
be filed with the SEC pursuant to the 1934 Act, and the Company shall not
terminate its status as an issuer required to file reports under the 1934 Act
even if the 1934 Act or the rules and regulations thereunder would no longer
require or otherwise permit such termination. At any time during the Reporting
Period, if the  

--------------------------------------------------------------------------------



Company (i) shall fail for any reason to satisfy the current public information
requirement under Rule 144(c) or (ii) has ever been an issuer described in Rule
144(i)(1)(i) or becomes an issuer in the future, and the Company shall fail to
satisfy any condition set forth in Rule 144(i)(2) (a “Public Information
Failure”) then, in addition to the Buyer’s other available remedies, the Company
shall pay to the Buyer, in cash, as partial liquidated damages and not as a
penalty, by reason of any such delay in or reduction of its ability to sell any
of the Common Shares or Warrant Shares, as applicable, an amount in cash equal
to one percent (1.0%) of the Purchase Price on the day of a Public Information
Failure and on every thirtieth (30th) day (prorated for periods totaling less
than thirty days) thereafter until the earlier of (a) the date such Public
Information Failure is cured and (b) such time that such public information is
no longer required for the Buyer to transfer the Common Shares or Warrant
Shares, as applicable, pursuant to Rule 144. The payments to which the Buyer
shall be entitled pursuant to this Section 4(c) are referred to herein as
“Public Information Failure Payments.” Public Information Failure Payments shall
be paid on the earlier of (i) the last day of the calendar month during which
such Public Information Failure Payments are incurred and (ii) the third (3rd)
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured. In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of one percent (1.0%) per month
(prorated for partial months) until paid in full. Nothing herein shall limit the
Buyer’s right to pursue actual damages for the Public Information Failure, and
the Buyer shall have the right to pursue all remedies available to it at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief.

(d)Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for general corporate purposes, but not, directly or indirectly, for
(i) except as set forth on Schedule 4(d), the satisfaction of any indebtedness
of the Company or any of its Subsidiaries, (ii) the redemption or repurchase of
any securities of the Company or any of its Subsidiaries, or (iii) the
settlement of any outstanding litigation.  

(e)Listing. The Company shall promptly secure the listing or designation for
quotation (as the case may be) of all of the Underlying Securities (as defined
below) upon each national securities exchange and automated quotation system, if
any, upon which the Common Stock is then listed or designated for quotation (as
the case may be) (subject to official notice of issuance) and shall maintain
such listing or designation for quotation (as the case may be) of all Underlying
Securities on such national securities exchange or automated quotation system.
The Company shall maintain the Common Stock’s listing or authorization for
quotation (as the case may be) on the Principal Market, The New York Stock
Exchange, the NYSE American, The Nasdaq Global Market or The Nasdaq Global
Select Market (each, an “Eligible Market”).  Neither the Company nor any of its
Subsidiaries shall take any action which could be reasonably expected to result
in the delisting or suspension of the Common Stock (including, without
limitation, the Underlying Securities) on an Eligible Market.  The Company shall
pay all fees and expenses in connection with satisfying its obligations under
this Section 4(e).  “Underlying Securities” means the (i) the Common Shares,
(ii) the Warrant Shares issuable upon exercise of the Warrants and (iii) any
capital stock of the Company issued or issuable with respect to the Common
Shares, the Warrants or the Warrant Shares, including, without limitation, (1)
as a result of any stock split, stock dividend, recapitalization, exchange or
similar event or otherwise and (2) shares of capital stock of the Company into
which the shares of Common Stock are  

--------------------------------------------------------------------------------



converted or exchanged and shares of capital stock of a Successor Entity (as
defined in the Warrants) into which the shares of Common Stock are converted or
exchanged, in each case, without regard to any limitations on exercise of the
Warrants.

(f)Certain Fees. The Company shall be responsible for the payment of any
placement agent’s fees, financial advisory fees, transfer agent fees, DTC fees
or broker’s commissions (other than for Persons engaged by the Buyer) relating
to or arising out of the transactions contemplated by the Transaction Documents.
The Company shall pay, and hold the Buyer harmless against, any liability, loss
or expense (including, without limitation, reasonable attorneys’ fees and
out-of-pocket expenses) arising in connection with any claim relating to any
such payment. Except as otherwise set forth in the Transaction Documents, each
party to this Agreement shall bear its own expenses in connection with the sale
of the Securities to the Buyer. 

(g)Pledge of Securities. Notwithstanding anything to the contrary contained in
this Agreement, the Company acknowledges and agrees that the Securities may be
pledged by the Buyer in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Buyer effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document.  The Company hereby agrees to execute and deliver such documentation
as a pledgee of the Securities may reasonably request in connection with a
pledge of the Securities to such pledgee by the Buyer.  In connection with any
such agreement pursuant to this Section 4(g), during the term of such pledge of
Securities hereunder, the Buyer shall retain sole control with respect to the
voting of the Common Shares and Warrant Shares issuable upon exercise of the
Warrants so pledged. 

(h)Prohibition of Short Sales and Hedging Transactions.  So long as the Buyer
holds any Securities, the Buyer and its agents, representatives and affiliates
shall not in any manner whatsoever enter into or effect, directly or indirectly,
any (i) “short sale” (as such term is defined in Rule 200 of Regulation SHO of
the 1934 Act) of the Common Stock or (ii) hedging transaction, which establishes
a net short position with respect to the Common Stock.   

(i)Disclosure of Transactions and Other Material Information.  

(i)Disclosure of Transaction.  The Company shall, within the time period
required under the 1934 Act, file with the SEC a Current Report on Form 8-K
reasonably acceptable to the Buyer describing all the material terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching all the material Transaction Documents (including,
without limitation, this Agreement (and all schedules to this Agreement), the
Registration Rights Agreement, and the form of the Warrants) (including all
attachments, the “8-K Filing”).  The Company shall permit the Buyer to review
and comment upon the 8-K Filing within a reasonable time prior to their filing
with the SEC, the Company shall give reasonable consideration to all such
comments, and the Company shall not file the 8-K Filing with the SEC in a form
to which the Buyer reasonably objects. The Buyer shall furnish to the Company
such information regarding itself, the Securities beneficially owned by it and
the intended method of distribution thereof, including any arrangement between
the Buyer and any  

--------------------------------------------------------------------------------



other Person relating to the sale or distribution of the Securities, as shall be
reasonably requested by the Company in connection with the preparation and
filing of the 8-K Filing, and shall otherwise cooperate with the Company as
reasonably requested by the Company in connection with the preparation and
filing of the 8-K Filing with the SEC.  From and after the filing of the 8-K
Filing with the SEC, the Company represents to the Buyer that it shall have
publicly disclosed all material, non-public information delivered to the Buyer
by the Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. In addition, effective upon the filing of the 8-K
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
agents, employees or Affiliates on the one hand, and the Buyer or any of its
Affiliates on the other hand, shall terminate (unless otherwise agreed between
such parties in separate written confidentiality or similar agreements, the
terms of which shall not otherwise be modified by this provision). The Company
and the Buyer shall consult with each other in issuing any other press releases
with respect to the transactions contemplated by the Transaction Documents, and
neither the Company nor the Buyer shall issue any such press release nor
otherwise make any such public statement without the prior consent of the
Company, with respect to any press release of the Buyer, or without the prior
consent of the Buyer, with respect to any press release of the Company, which
consent shall not unreasonably be withheld or delayed, except if such disclosure
is required by law, in which case the disclosing party shall promptly provide
the other party with prior notice of such public statement or communication.
 Notwithstanding the foregoing, the Company shall not publicly disclose the name
of the Buyer, or include the name of the Buyer in any filing with the SEC or any
Governmental Entity or Trading Market, without the prior written consent of the
Buyer (which may be granted or withheld in the Buyer’s sole discretion), except
(x) to the extent such disclosure is required by applicable U.S. federal
securities laws in connection with the filing with the SEC of (1) fully executed
copies of this Agreement and the Registration Rights Agreement (and the other
Transaction Documents) with the SEC as exhibits to the 8-K Filing and pursuant
to incorporation by reference in any subsequently filed report or registration
statement with the SEC and (2) any Registration Statement registering under the
1933 Act any Registrable Securities for resale by the Buyer as contemplated by
the Registration Rights Agreement and (y) to the extent such disclosure is
required by applicable law or Trading Market regulations. “Affiliate” means,
with respect to any Person, any other Person that directly or indirectly
controls, is controlled by, or is under common control with, such Person, it
being understood for purposes of this definition that “control” of a Person
means the power directly or indirectly either to vote 10% or more of the stock
having ordinary voting power for the election of directors of such Person or
direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.

(ii)Other Confidential Information; Disclosure Failures.  The Company shall not,
and the Company shall cause each of its Subsidiaries and each of its and their
respective officers, directors, employees and agents not to, provide the Buyer
with any material, non-public information regarding the Company or any of its
Subsidiaries from and after the 8-K Filing without the express prior written
consent of the Buyer (which  

--------------------------------------------------------------------------------



may be granted or withheld in the Buyer’s sole discretion). To the extent that
the Company delivers any material, non-public information to the Buyer without
the Buyer's consent, the Company expressly acknowledges and agrees that (i) the
Company shall make a simultaneous public announcement of such material,
non-public information in a manner that is compliant with Regulation FD and (ii)
the Buyer shall not have any duty of confidentiality with respect to, or a duty
not to trade on the basis of, any such material, non-public information
regarding the Company or any of its Subsidiaries, unless in each case the Buyer
after the date of this Agreement expressly agrees, in a written definitive and
binding agreement executed by the Company and the Buyer, to keep such
information confidential and not to trade any securities of the Company on the
basis thereof. In the event of a breach of the foregoing covenant by the Company
or any Person acting on its behalf (as determined in the reasonable good faith
judgment of the Buyer), in addition to any other remedy provided herein or in
the other Transaction Documents, if the Buyer is holding any Securities at the
time of the disclosure of material, non-public information, the Buyer shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information without the
prior approval by the Company; provided the Buyer shall have first provided
notice to the Company that it believes it has received information that
constitutes material, non-public information, the Company shall have at least 24
hours to publicly disclose such material, non-public information prior to any
such disclosure by the Buyer, the Company shall have failed to demonstrate to
the Buyer in writing within such time period that such information does not
constitute material, non-public information, and the Company shall have failed
to publicly disclose such material, non-public information within such time
period. The Buyer shall not have any liability to the Company, any of its
Subsidiaries, or any of their respective directors, officers, employees,
stockholders or agents, for any such disclosure. The Company understands and
confirms that the Buyer shall be relying on the foregoing covenants in effecting
transactions in securities of the Company.

(j)Reservation of Shares. So long as any Warrants remain outstanding, the
Company shall take all action necessary to at all times have authorized, and
reserved for the purpose of issuance, no less than 100% of the sum of the
maximum number of Warrant Shares issuable upon exercise in full of the Warrants
(without regard to any limitations on the exercise of the Warrants set forth
therein) (collectively, the “Required Reserve Amount”); provided that at no time
shall the number of shares of Common Stock reserved pursuant to this Section
4(j) be reduced other than proportionally in connection with any exercise of the
Warrants.  If at any time the number of shares of Common Stock authorized and
reserved for issuance is not sufficient to meet the Required Reserve Amount, the
Company will promptly take all corporate action necessary to authorize and
reserve a sufficient number of shares, including, without limitation, calling a
special meeting of stockholders to authorize additional shares to meet the
Company's obligations pursuant to the Transaction Documents, in the case of an
insufficient number of authorized shares, obtain stockholder approval of an
increase in such authorized number of shares, and voting the management shares
of the Company in favor of an increase in the authorized shares of the Company
to ensure that the number of authorized shares is sufficient to meet the
Required Reserve Amount.  

(k)Conduct of Business.  The business of the Company and its Subsidiaries shall
not  

--------------------------------------------------------------------------------



be conducted in violation of any law, ordinance or regulation of any
Governmental Entity, except where such violations would not reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect.

(l)Variable Securities.  From the date hereof until the earlier of (i) such time
as the Buyer no longer holds any of the Securities and (ii) the two (2) year
anniversary of the Closing Date, the Company shall be prohibited from effecting
or entering into an agreement to effect any issuance by the Company or any of
its Subsidiaries of Common Stock or Common Stock Equivalents (or a combination
of units thereof) involving a Variable Rate Transaction, other than in
connection with an Exempt Issuance. The Buyer shall be entitled to seek
injunctive relief against the Company and its Subsidiaries to preclude any such
issuance, which remedy shall be in addition to any right to collect damages,
without the necessity of showing economic loss and without any bond or other
security being required. “Common Stock Equivalents” means any securities of the
Company or its Subsidiaries which entitle the holder thereof to acquire at any
time Common Stock, including, without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time convertible
into or exercisable or exchangeable for, or otherwise entitles the holder
thereof to receive, Common Stock. “Variable Rate Transaction” means a
transaction in which the Company (i) issues or sells any equity or debt
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock or Common Stock
Equivalents either (A) at a conversion price, exercise price, exchange rate or
other price that is based upon and/or varies with the trading prices of or
quotations for the Common Stock at any time after the initial issuance of such
equity or debt securities, or (B) with a conversion, exercise or exchange price
that is subject to being reset at some future date after the initial issuance of
such equity or debt security or upon the occurrence of specified or contingent
events directly or indirectly related to the business of the Company or the
market for the Common Stock (including, without limitation, any “full ratchet”
or “weighted average” anti-dilution provisions, but not including any standard
anti-dilution protection for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction), (ii) issues or sells any
equity or debt securities, including without limitation, Common Stock or Common
Stock Equivalents, either (A) at a price that is subject to being reset at some
future date after the initial issuance of such debt or equity security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock (other than
standard anti-dilution protection for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction), or (B) that are
subject to or contain any put, call, redemption, buy-back, price-reset or other
similar provision or mechanism (including, without limitation, a “Black-Scholes”
put or call right) that provides for the issuance of additional equity
securities of the Company or the payment of cash by the Company, or (iii) enters
into any agreement, including, but not limited to, an “equity line of credit” or
other continuous offering or similar offering of Common Stock or Common Stock
Equivalents, whereby the Company may sell Common Stock or Common Stock
Equivalents at a future determined price. “Exempt Issuance” means the issuance
of (a) Common Stock, options or other equity incentive awards to employees,
officers, directors or vendors of the Company pursuant to any equity incentive
plan duly adopted for such purpose, by the Company’s board of directors or a
majority of the members of a committee of directors established for such
purpose, (b) (1) any Securities issued to the Buyer (or any future holder of
such Securities) pursuant to any of the Transaction Documents, (2) any
securities issued upon the exercise or exchange of or conversion of any shares
of Common Stock or Common Stock  

--------------------------------------------------------------------------------



Equivalents, other than the Securities, beneficially owned or held by the Buyer
at any time prior to or after the date of this Agreement, or (3) any securities
issued upon the exercise or exchange of or conversion of any Common Stock
Equivalents issued and outstanding on the date of this Agreement, provided that
such securities referred to in this clause (3) have not been amended since the
date of this Agreement to increase the number of such securities or to decrease
the exercise price, exchange price or conversion price of such securities, (c)
securities issued pursuant to acquisitions, divestitures, licenses,
partnerships, collaborations or strategic transactions approved by the Company’s
board of directors or a majority of the members of a committee of directors
established for such purpose, which acquisitions, divestitures, licenses,
partnerships, collaborations or strategic transactions can have a Variable Rate
Transaction component, provided that any such issuance shall only be to a Person
(or to the equity holders of a Person) which is, itself or through its
subsidiaries, an operating company or an asset in a business synergistic with
the business of the Company and shall provide to the Company additional benefits
in addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities, or
(d) Common Stock issued and sold by the Company exclusively through Cantor
Fitzgerald & Co., acting as the Company’s sales agent, in transactions that are
deemed to be an “at-the-market offering” as defined in Rule 415(a)(4) under the
1933 Act, pursuant to the Company’s Controlled Equity OfferingSM Sales
Agreement, dated April 14, 2017, with Cantor Fitzgerald & Co, or any
substantially similar “at-the-market offerings” through a registered
broker-dealer.

(m)No Frustration. From the date hereof until such time as the Buyer no longer
holds any of the Securities, neither the Company nor any of its affiliates or
Subsidiaries, nor any of its or their respective officers, employees, directors,
agents or other representatives, will, without the prior written consent of the
Buyer (which consent may be withheld, delayed or conditioned in the Buyer’s sole
discretion), effect, enter into, amend the terms of, extend the maturity or term
of, or announce or recommend to its stockholders any covenant, agreement, plan,
arrangement or transaction (or issue, amend or waive any security of the Company
or any agreement with respect to any indebtedness of the Company or any of its
Subsidiaries) that would or would reasonably be expected to prohibit, limit,
restrict, delay, conflict with or impair the ability or right of the Company to
timely perform its obligations under any of the Transaction Documents,
including, without limitation, the obligation of the Company to timely deliver
shares of Common Stock to the Buyer or its affiliates in accordance with this
Agreement and the Warrants. 

(n)Passive Foreign Investment Company.  From the date hereof until such time as
the Buyer no longer holds any of the Securities, the Company shall conduct its
business, and shall cause its Subsidiaries to conduct their respective
businesses, in such a manner as will ensure that the Company will not be deemed
to constitute a passive foreign investment company within the meaning of Section
1297 of the Code.  

(o)Corporate Existence.  So long as the Buyer beneficially owns any Warrants,
the Company shall not be party to any Fundamental Transaction (as defined in the
Warrants) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Warrants.  

(p)Exercise Procedures.  The form of Exercise Notice (as defined in the
Warrants)  

--------------------------------------------------------------------------------



included in the Warrants sets forth the totality of the procedures required of
the Buyer in order to exercise the Warrants. The Company shall honor exercises
of the Warrants and shall deliver the applicable number of Warrant Shares in
accordance with the terms, conditions and time periods set forth in the
Warrants. Without limiting the preceding sentences, no ink-original Exercise
Notice shall be required, nor shall any medallion guarantee (or other type of
guarantee or notarization) of any Exercise Notice form be required in order to
exercise any portion of any of the Warrants.

(q)Regulation M.  The Company will not take any action prohibited by Regulation
M under the 1934 Act, in connection with the distribution of the Securities
contemplated hereby. 

(r)[RESERVED]. 

(s)Integration.  None of the Company, its Subsidiaries, their affiliates nor any
Person acting on their behalf will take any action or steps that would (i)
require registration of the offer, issuance or sale of any of the Securities
under the 1933 Act, (ii) cause the offer, issuance or sale of any of the
Securities under the Transaction Documents to be integrated with any other
prior, simultaneous or future offering of securities of the Company for purposes
of any U.S. federal securities laws or any state securities or “Blue Sky” laws,
or (iii) cause the issuance of any of the Securities to require approval of
stockholders of the Company under any applicable stockholder approval laws,
rules or regulations, including, without limitation, under the rules of any
exchange or automated quotation system on which any securities of the Company
are listed or designated for quotation. 

(t)Notice of Disqualification Events.  The Company will notify the Buyer in
writing, prior to the Closing Date of (i) any Disqualification Event relating to
any Issuer Covered Person and (ii) any event that would, with the passage of
time, reasonably be expected to become a Disqualification Event relating to any
Issuer Covered Person, in each case of which it is aware. 

5.REGISTER; TRANSFER AGENT INSTRUCTIONS; LEGEND. 

(a)Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Common Shares and the Warrants in
which the Company shall record the name and address of the Person in whose name
the Common Shares and the Warrants have been issued (including the name and
address of each transferee), the number of Common Shares held by such Person,
and the number of Warrant Shares issuable upon exercise of the Warrants held by
such Person. The Company shall keep the register open and available at all times
during business hours for inspection of the Buyer or its legal representatives. 

(b)Transfer Agent Instructions. The Company represents and warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 5(b) will be given by the Company to its Transfer Agent with
respect to the Securities, and that the Securities shall otherwise be freely
transferable on the books and records of the Company, as applicable, to the
extent provided in this Agreement and the other Transaction Documents.  If the
Buyer effects a sale, assignment or transfer of the Common Shares or Warrant
Shares, the Company shall permit the transfer and shall promptly instruct its
Transfer Agent to issue one or  

--------------------------------------------------------------------------------



more certificates or book-entry statements or credit shares to the applicable
balance accounts at DTC in such name and in such denominations as specified by
the Buyer to effect such sale, transfer or assignment.  In the event that such
sale, assignment or transfer involves Common Shares or Warrant Shares sold,
assigned or transferred pursuant to an effective registration statement or in
compliance with Rule 144 (assuming the transferor is not an Affiliate of the
Company), the Transfer Agent shall issue such shares to the Buyer or its
assignee or transferee (as the case may be), without any restrictive legend or
stop transfer orders maintained against such securities in accordance with
Section 5(d) below. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 5(b) will be inadequate and agrees, in the event of a breach
or threatened breach by the Company of the provisions of this Section 5(b), that
the Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.  The Company shall cause its counsel to
issue each legal opinion referred to in the Irrevocable Transfer Agent
Instructions to the Transfer Agent as follows: (i) at the Closing with respect
to the Common Shares, (ii) upon each exercise of the Warrants (unless such
issuance covered by a prior legal opinion previously delivered to the Transfer
Agent), and (iii) on each date a registration statement with respect to the
resale of any of the Common Shares or Warrant Shares is declared effective by
the SEC.  Any fees (with respect to the Transfer Agent, counsel to the Company
or otherwise) associated with the issuance of such opinions or the removal of
any legends on any of the Securities shall be borne by the Company.

(c)Legends.  The Buyer understands that the Securities have been issued (or will
be issued in the case of the Warrant Shares) pursuant to an exemption from
registration or qualification under the 1933 Act and applicable state securities
laws, and except as set forth in Section 5(d) below, the Securities shall bear
any legend as required by the “blue sky” laws of any state and a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of such stock certificates): 

[NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN] [THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. [THIS
SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS SECURITY] [THE
SECURITIES REPRESENTED BY THIS CERTIFICATE] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH
SECURITIES.

--------------------------------------------------------------------------------



(d)Removal of Legends. Certificates evidencing Securities shall not be required
to contain the legend set forth in Section 5(c) above or any other legend (i)
while a registration statement covering the resale of such Securities is
effective under the 1933 Act, (ii) following any sale of such Securities
pursuant to Rule 144 (assuming the transferor is not an affiliate of the
Company), (iii) if such Securities are eligible to be sold, assigned or
transferred under Rule 144 (provided that the Buyer provides the Company with
reasonable assurances that such Securities are eligible for sale, assignment or
transfer under Rule 144 which shall not include an opinion of counsel), (iv) in
connection with a sale, assignment or other transfer (other than under Rule
144), provided that the Buyer provides the Company with an opinion of counsel to
the Buyer, in form and substance reasonably acceptable to the Company, to the
effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the 1933 Act or (v) if
such legend is not required under applicable requirements of the 1933 Act
(including, without limitation, controlling judicial interpretations and
pronouncements issued by the SEC). If a legend is not required pursuant to the
foregoing, the Company shall no later than two (2) Trading Days (as defined in
the Warrant) following the delivery by the Buyer to the Company or the Transfer
Agent (with notice to the Company) of a legended certificate representing such
Securities (endorsed or with stock powers attached, signatures guaranteed, and
otherwise in form necessary to affect the reissuance and/or transfer, if
applicable), together with any other deliveries from the Buyer as may be
required above in this Section 5(d), as directed by the Buyer, either: (A)
provided that the Company’s transfer agent is participating in the DTC Fast
Automated Securities Transfer Program and such Securities are Common Shares or
Warrant Shares, credit the aggregate number of shares of Common Stock to which
the Buyer shall be entitled to the Buyer’s or its designee’s balance account
with DTC through its Deposit/Withdrawal at Custodian system or (B) if the
Transfer Agent is not then participating in the DTC Fast Automated Securities
Transfer Program, issue and deliver at the Company’s expense (via reputable
overnight courier) to the Buyer, a certificate representing such Securities that
is free from all restrictive and other legends, registered in the name of the
Buyer or its designee (the date by which such credit is so required to be made
to the balance account of the Buyer’s or the Buyer’s nominee with DTC or such
certificate is required to be delivered to the Buyer pursuant to the foregoing
is referred to herein as the “Required Delivery Date”). If the Company fails to
properly deliver unlegended certificates or so properly credit the balance
account of the Buyer’s or the Buyer’s nominee with DTC by the applicable
Required Delivery Date in accordance with this Section 5(d), then, in addition
to all other remedies available to the Buyer, the Company shall pay to the
Buyer, on the Trading Day immediately following the applicable Required Delivery
Date that the issuance or credit of such shares is not timely effected and on
every thirtieth (30th) day (prorated for periods totaling less than thirty days)
thereafter until the date such delivery failure is cured, an amount in cash
equal to one percent (1.0%) of the Purchase Price. In addition to the foregoing,
if the Company fails to so properly deliver such unlegended certificates or so
properly credit the balance account of the Buyer’s or the Buyer’s nominee with
DTC by the applicable Required Delivery Date, and if on or after the applicable
Required Delivery Date the Buyer (or any other Person in respect, or on behalf,
of the Buyer) purchases (in an open market transaction or otherwise) shares of
Common Stock to deliver in satisfaction of a sale by the Buyer of all or any
portion of the number of shares of Common Stock, or a sale of a number of shares
of Common Stock equal to all or any portion of the number of shares of Common
Stock, that the Buyer so anticipated receiving from the Company without any
restrictive legend, then, in addition to all other remedies available to the  

--------------------------------------------------------------------------------



Buyer, the Company shall, within three (3) Trading Days after the Buyer’s
request and in the Buyer’s sole discretion, either (i) pay cash to the Buyer in
an amount equal to the Buyer’s total purchase price (including brokerage
commissions and other out-of-pocket expenses actually incurred by the Buyer, if
any) for the shares of Common Stock so purchased (including brokerage
commissions and other out-of-pocket expenses actually incurred by the Buyer, if
any) (the “Buy-In Price”), at which point the Company’s obligation to so deliver
such certificate or credit the Buyer’s balance account shall terminate and such
shares shall be cancelled, or (ii) promptly honor its obligation to so deliver
to the Buyer a certificate or certificates or credit the Buyer’s DTC account
representing such number of shares of Common Stock that would have been so
delivered if the Company timely complied with its obligations hereunder and pay
cash to the Buyer in an amount equal to the excess (if any) of the Buy-In Price
over the product of (A) such number of Common Shares or Warrant Shares (as the
case may be) that the Company was required to deliver to the Buyer by the
applicable Required Delivery Date multiplied by (B) the lowest Closing Sale
Price of the Common Stock on any Trading Day during the period commencing on the
date of the delivery by the Buyer to the Company of the applicable Common Shares
or Warrant Shares (as the case may be) and ending on the date of such delivery
and payment under this clause (ii). “Closing Sale Price” means, for any security
as of any date, the last closing trade price for such security on the Principal
Market, as reported by Bloomberg, or, if the Principal Market begins to operate
on an extended hours basis and does not designate the closing trade price, then
the last trade price of such security prior to 4:00:00 p.m., New York time, as
reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last trade price of
such security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, or if the foregoing does
not apply, the last trade price of such security in the over-the-counter market
on the electronic bulletin board for such security as reported by Bloomberg, or,
if no last trade price is reported for such security by Bloomberg, the average
of the ask prices of any market makers for such security as reported in the
“pink sheets” by OTC Markets Group Inc. (formerly Pink Sheets LLC).  If the
Closing Sale Price cannot be calculated for a security on a particular date on
any of the foregoing bases, the Closing Sale Price of such security on such date
shall be the fair market value as mutually determined by the Company and the
Buyer.  If the Company and the Buyer are unable to agree upon the fair market
value of such security, then such dispute shall be resolved in accordance with
the procedures in Section 13 of the Warrants.  All such determinations shall be
appropriately adjusted for any stock dividend, stock split, stock combination or
other similar transaction during such period.

(e)FAST Compliance.  From the date hereof until such time as the Buyer no longer
holds any of the Securities, the Company shall maintain a transfer agent that
participates in the DTC Fast Automated Securities Transfer Program. 

6.CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.  

The obligation of the Company hereunder to issue and sell the Common Shares and
the Warrants to the Buyer at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion by providing the Buyer with prior
written notice thereof:

--------------------------------------------------------------------------------



(a)The Buyer shall have executed this Agreement and the Registration Rights
Agreement and delivered the same to the Company.  

(b)The Buyer shall have delivered to the Company the Purchase Price for the
Common Shares and the Warrants being purchased by the Buyer at the Closing by
wire transfer of immediately available funds in accordance with written wire
instructions of the Company provided to the Buyer prior to the Closing Date. 

(c)The representations and warranties of the Buyer shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though originally made at that time (except for representations and warranties
that speak as of a specific date, which shall be true and correct as of such
specific date), and the Buyer shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Buyer at or
prior to the Closing Date. 

7.CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.  

The obligation of the Buyer hereunder to purchase the Common Shares and the
Warrants at the Closing is subject to the satisfaction, at or before the Closing
Date, of each of the following conditions, provided that these conditions are
for the Buyer’s sole benefit and may be waived by the Buyer at any time in its
sole discretion by providing the Company with prior written notice thereof:

(a)The Company shall have duly executed and delivered to the Buyer this
Agreement and the Registration Rights Agreement, and the Company shall have (A)
caused the Transfer Agent to issue a book entry statement evidencing the
issuance to the Buyer of 104,294 Common Shares, and (B) delivered to the Buyer
the Warrants to purchase up to 182,515 Warrant Shares, duly executed on behalf
of the Company and registered in the name of the Buyer or its designee. 

(b)The Buyer shall have received the opinion of Hogan Lovells US LLP, the
Company’s counsel, dated as of the Closing Date, in the form reasonably
acceptable to the Buyer. 

(c)The Company shall have delivered to the Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form reasonably acceptable to the Buyer,
which instructions shall have been duly executed and delivered by the Company to
and acknowledged in writing by the Transfer Agent. 

(d)The Company shall have delivered to the Buyer a certificate, in the form
acceptable to the Buyer, executed by the Secretary of the Company and dated as
of the Closing Date, as to (i) the resolutions consistent with Section 3(b) as
adopted by the Company’s board of directors in a form reasonably acceptable to
the Buyer, (ii) the Certificate of Incorporation of the Company and (iii) the
Bylaws of the Company, each as in effect at the Closing. 

(e)Each and every representation and warranty of the Company shall be true and
correct as of the date when made and as of the Closing Date as though originally
made at that  

--------------------------------------------------------------------------------



time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such specific date) and the Company
shall have performed, satisfied and complied in all respects with the covenants,
agreements and conditions required to be performed, satisfied or complied with
by the Company at or prior to the Closing Date.  The Buyer shall have received a
certificate, duly executed by the Chief Executive Officer of the Company, dated
as of the Closing Date, to the foregoing effect and as to such other matters as
may be reasonably requested by the Buyer in the form acceptable to the Buyer.

(f)The Company shall have delivered to the Buyer a letter from the Transfer
Agent certifying the number of shares of Common Stock outstanding on the Closing
Date immediately prior to the Closing. 

(g)The Common Stock (A) shall be designated for quotation or listed (as
applicable) on the Principal Market and (B) shall not have been suspended, as of
the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor shall suspension by the SEC or the Principal Market have
been threatened by the SEC or the Principal Market in writing, as of the Closing
Date.   

(h)The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities.  

(i)The Company shall have obtained written confirmation from The Nasdaq Capital
Market that the limitations contained in Nasdaq Listing Rule 5635(d) of The
Nasdaq Stock Market shall not apply to the issuance of the Common Shares and the
Warrants to the Buyer pursuant to this Agreement or the issuance of Warrant
Shares upon exercise of the Warrants. 

(j)The Company shall have filed a Notice of Additional Listing with The Nasdaq
Capital Market with respect to the Common Shares and the Warrant Shares. 

(k)No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
Governmental Entity of competent jurisdiction that prohibits the consummation of
any of the transactions contemplated by the Transaction Documents.  

(l)Since the date of execution of this Agreement, no event or series of events
shall have occurred that reasonably would have or result in a Material Adverse
Effect.  

(m)The Company and its Subsidiaries shall have delivered to the Buyer such other
documents, instruments or certificates relating to the transactions contemplated
by this Agreement as the Buyer or its counsel may reasonably request. 

8.TERMINATION.   

In the event that the Closing shall not have occurred within five (5) days of
the date hereof, then the Buyer shall have the right to terminate its
obligations under this Agreement at any time on or after the close of business
on such date without liability of the Buyer to the Company; provided, however,
the right to terminate this Agreement under this Section 8 shall not be
available to the Buyer if the failure of the transactions contemplated by this
Agreement to

--------------------------------------------------------------------------------



have been consummated by such date is the result of the Buyer’s breach of this
Agreement. Nothing contained in this Section 8 shall be deemed to release any
party from any liability for any breach by such party of the terms and
provisions of this Agreement or the other Transaction Documents or to impair the
right of any party to compel specific performance by any other party of its
obligations under this Agreement or the other Transaction Documents.

 

9.MISCELLANEOUS. 

(a)Governing Law; Jurisdiction; Jury Trial.  The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement, the Registration Rights
Agreement and the other Transaction Documents shall be governed by the internal
laws of the State of Illinois, without giving effect to any choice of law or
conflict of law provision or rule (whether of the State of Illinois or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Illinois.  Each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts sitting in the State of
Illinois, County of Cook, for the adjudication of any dispute hereunder or under
the other Transaction Documents or in connection herewith or therewith, or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. 

(b)Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof. 

(c)Headings; Gender.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.”  The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found. 

--------------------------------------------------------------------------------



(d)Severability; Maximum Payment Amounts.  If any provision of this Agreement is
prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).  Notwithstanding anything to the contrary contained
in this Agreement or any other Transaction Document (and without implication
that the following is required or applicable), it is the intention of the
parties that in no event shall amounts and value paid by the Company and/or any
of its Subsidiaries (as the case may be), or payable to or received by any of
the Buyer, under the Transaction Documents (including without limitation, any
amounts that would be characterized as “interest” under applicable law) exceed
amounts permitted under any applicable law.  Accordingly, if any obligation to
pay, payment made to the Buyer, or collection by the Buyer pursuant the
Transaction Documents is finally judicially determined to be contrary to any
such applicable law, such obligation to pay, payment or collection shall be
deemed to have been made by mutual mistake of the Buyer, the Company and its
Subsidiaries and such amount shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the applicable law.  Such adjustment shall
be effected, to the extent necessary, by reducing or refunding, at the option of
the Buyer, the amount of interest or any other amounts which would constitute
unlawful amounts required to be paid or actually paid to the Buyer under the
Transaction Documents.  For greater certainty, to the extent that any interest,
charges, fees, expenses or other amounts required to be paid to or received by
the Buyer under any of the Transaction Documents or related thereto are held to
be within the meaning of “interest” or another applicable term to otherwise be
violative of applicable law, such amounts shall be pro-rated over the period of
time to which they relate.   

(e)Entire Agreement; Amendments.  This Agreement, the other Transaction
Documents and the schedules and exhibits attached hereto and thereto and the
instruments referenced herein and therein supersede all other prior oral or
written agreements between the Buyer, the Company, its Subsidiaries, their
affiliates and Persons acting on their behalf, and this Agreement, the other
Transaction Documents, the schedules and exhibits attached hereto and thereto
and the instruments referenced herein and therein contain the entire
understanding of the parties solely with respect to the matters covered herein
and therein; provided, however, nothing contained in this Agreement or any other
Transaction Document shall (or shall be deemed to) (i) have any effect on any
provision of any term sheet that is expressly binding on the Company and the
Buyer, or any other agreements the Buyer has entered into with, or any
instruments the Buyer has received from, the Company or any of its Subsidiaries
prior to the date hereof with respect to any other investment in securities of
the Company made or to be made by the Buyer or (ii) waive, alter, modify or
amend in any respect any obligations of the Company, or any rights of or
benefits to the Buyer or any other Person, in any term sheet that is expressly
binding on the  

--------------------------------------------------------------------------------



Company and the Buyer, or any other agreements the Buyer has entered into with,
or any instruments the Buyer has received from, the Company or any of its
Subsidiaries prior to the date hereof with respect to any other investment in
securities of the Company made or to be made by the Buyer, and all such binding
provisions contained in any term sheet and all such other agreements and
instruments shall continue in full force and effect. Except as specifically set
forth herein or therein, neither the Company nor the Buyer makes any
representation, warranty, covenant or undertaking with respect to such matters.
For clarification purposes, the Recitals are part of this Agreement. Provisions
of this Agreement may be amended only with the written consent of the Company
and the Buyer, and any amendment of any provision of this Agreement made in
conformity with the provisions of this Section 9(e) shall be binding upon the
Buyer and the Company. No waiver shall be effective unless it is in writing and
signed by an authorized representative of the waiving party, and any waiver of
any provision of this Agreement made in conformity with the provisions of this
Section 9(e) shall be binding on the waiving party. As a material inducement for
the Buyer to enter into this Agreement, the Company expressly acknowledges and
agrees that (i) no due diligence or other investigation or inquiry conducted by
the Buyer, any of its advisors or any of its representatives shall affect the
Buyer’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement or any other Transaction Document, and (ii) unless a provision of
this Agreement or any other Transaction Document is expressly preceded by the
phrase “except as disclosed in the SEC Documents,” nothing contained in any of
the SEC Documents shall affect the Buyer’s right to rely on, or shall modify or
qualify in any manner or be an exception to any of, the Company’s
representations and warranties contained in this Agreement or any other
Transaction Document.

(f)Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt when delivered personally; (ii)
upon receipt when sent by facsimile or email (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses for such communications shall be: 

If to the Company:

Westwater Resources, Inc.

6950 South Potomac Street, Suite 300

Centennial, Colorado 80112

Telephone:(303) 531-0518 

Facsimile:(303) 531-0519 

E-mail:CJones@WestwaterResources.net 

JVigil@WestwaterResources.net 

Attention:  Christopher M. Jones / Jeffrey L. Vigil 

 

With a copy to (which shall not constitute notice or service of process):

Hogan Lovells US LLP

1601 Wewatta St. #900

Denver, Colorado 80202

Telephone:(303) 899-7300 

--------------------------------------------------------------------------------



Facsimile:(303) 899-7333 

E-mail:paul.hilton@hoganlovells.com 

david.crandall@hoganlovells.com 

Attention:Paul Hilton, Esq. 

David R. Crandall, Esq. 

 

If to the Buyer:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone:312-822-9300 

Facsimile:312-822-9301 

E-mail:jscheinfeld@lpcfunds.com/jcope@lpcfunds.com 

Attention:Josh Scheinfeld/Jonathan Cope 

 

With a copy to (which shall not constitute notice or service of process):

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

666 Third Avenue

New York, NY 10017

Telephone:(212) 692-6267 

Facsimile: (212) 983-3115 

E-mail:ajmarsico@mintz.com 

Attention:Anthony J. Marsico, Esq. 

 

If to the Transfer Agent:

Computershare Trust Company

8742 Lucent Blvd., Suite 225

Highlands Ranch, CO 80129

Telephone:(303) 262-0796 

Facsimile:(303) 262-0609 

Attention:Dmitriy Podolny 

Relationship Manager 

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender's facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile or receipt from a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

(g)Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any subsequent purchasers of any of the Warrants (but excluding any
purchasers of Common Stock or Warrant  

--------------------------------------------------------------------------------



Shares other than the Buyer or any of its Affiliates, unless pursuant to a
written assignment by the Buyer).  The Company shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of the
Buyer, including, without limitation, by way of a Fundamental Transaction (as
defined in the Warrants) (unless the Company is in compliance with the
applicable provisions governing Fundamental Transactions set forth in the
Warrants).  The Buyer may assign some or all of its rights hereunder in
connection with any transfer of any of its Securities without the consent of the
Company, in which event such assignee shall be deemed to be the Buyer hereunder
with respect to such assigned rights.

(h)No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, other than the Indemnitees referred to in Section 9(k). 

(i)Survival.  The representations, warranties, agreements and covenants shall
survive the Closing.  

(j)Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby. 

(k)Indemnification. 

(i)In consideration of the Buyer’s execution and delivery of this Agreement and
acquiring the Securities and in addition to all of the Company’s other
obligations under the Transaction Documents, the Company shall defend, protect,
indemnify and hold harmless the Buyer and each holder of any Securities and all
of their stockholders, partners, members, officers, directors, employees and
direct or indirect investors and any of the foregoing Persons’ agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, or relating to (i)
any misrepresentation or breach of any representation or warranty made by the
Company in any of the Transaction Documents, (ii) any breach of any covenant,
agreement or obligation of the Company contained in any of the Transaction
Documents, (iii) any cause of action, suit, proceeding or claim brought or made
against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company or any Subsidiary) or which
otherwise involves such Indemnitee that arises out of or results from (A) the
execution, delivery, performance or enforcement of any of the Transaction
Documents, (B) any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Securities, (C)
the status of the Buyer or holder of the  

--------------------------------------------------------------------------------



Securities either as an investor in the Company pursuant to the transactions
contemplated by the Transaction Documents or as a party to this Agreement
(including, without limitation, as a party in interest or otherwise in any
action or proceeding for injunctive or other equitable relief), or (D) with
respect to any registration statement of the Company providing for the resale by
the Buyer of any Registrable Securities filed by the Company with the SEC, (1)
any untrue or alleged untrue statement of a material fact contained in such
registration statement, any prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that such untrue statements or omissions are based solely upon information
regarding the Buyer furnished in writing to the Company by the Buyer expressly
for use therein or (2) any violation or alleged violation by the Company of the
1933 Act, the 1934 Act or any state securities law, or any rule or regulation
thereunder in connection therewith. To the extent that the foregoing undertaking
by the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

(ii)Promptly after receipt by an Indemnitee under this Section 9(k) of notice of
the commencement of any action or proceeding (including any governmental action
or proceeding) involving an Indemnified Liability, such Indemnitee shall, if a
claim in respect thereof is to be made against the Company under this Section
9(k), deliver to the Company a written notice of the commencement thereof, and
the Company shall have the right to participate in, and, to the extent the
Company so desires, to assume control of the defense thereof with counsel
mutually satisfactory to the Company and the Indemnitee; provided, however, that
an Indemnitee shall have the right to retain its own counsel with the fees and
expenses of such counsel to be paid by the Company if: (A) the Company has
agreed in writing to pay such fees and expenses; (B) the Company shall have
failed promptly to assume the defense of such Indemnified Liability and to
employ counsel reasonably satisfactory to such Indemnitee in any such
Indemnified Liability; or (C) the named parties to any such Indemnified
Liability (including any impleaded parties) include both such Indemnitee and the
Company, and such Indemnitee shall have been advised by counsel that a conflict
of interest is likely to exist if the same counsel were to represent such
Indemnitee and the Company (in which case, if such Indemnitee notifies the
Company in writing that it elects to employ separate counsel at the expense of
the Company, then the Company shall not have the right to assume the defense
thereof and such counsel shall be at the expense of the Company), provided
further, that in the case of clause (C) above the Company shall not be
responsible for the reasonable fees and expenses of more than one (1) separate
legal counsel for the Indemnitees. The Indemnitee shall reasonably cooperate
with the Company in connection with any negotiation or defense of any such
action or Indemnified Liability by the Company and shall furnish to the Company
all information reasonably available to the Indemnitee which relates to such
action or Indemnified Liability. The Company shall keep the Indemnitee
reasonably apprised at all times as to the status of the defense or any
settlement negotiations with respect thereto. The Company shall not be liable
for any settlement of any action, claim  

--------------------------------------------------------------------------------



or proceeding effected without its prior written consent, provided, however,
that the Company shall not unreasonably withhold, delay or condition its
consent. The Company shall not, without the prior written consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement or
other compromise which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to such Indemnitee of a release from all
liability in respect to such Indemnified Liability or litigation, and such
settlement shall not include any admission as to fault on the part of the
Indemnitee. Following indemnification as provided for hereunder, the Company
shall be subrogated to all rights of the Indemnitee with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made. The failure to deliver written notice to the Company within a
reasonable time of the commencement of any such action shall not relieve the
Company of any liability to the Indemnitee under this Section 9(k), except to
the extent that the Company is materially and adversely prejudiced in its
ability to defend such action.

(iii)The indemnification required by this Section 9(k) shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, within ten (10) days after bills are received or Indemnified
Liabilities are incurred. 

(iv)The indemnity agreement contained herein shall be in addition to (A) any
cause of action or similar right of the Indemnitee against the Company or
others, and (B) any liabilities the Company may be subject to pursuant to the
law. 

(l)Construction.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement.
 It is expressly understood and agreed that for all purposes of this Agreement,
and without implication that the contrary would otherwise be true, neither
transactions nor purchases nor sales shall include the location and/or
reservation of borrowable shares of Common Stock. 

(m)Remedies.  The Buyer and in the event of assignment by Buyer of its rights
and obligations hereunder, each holder of any Securities, shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it or any Subsidiary fails to perform, observe, or
discharge any or all of its or such Subsidiary’s (as the case may be)
obligations under the Transaction Documents, any remedy at law would inadequate
relief to the Buyer. The Company therefore agrees that the Buyer shall be
entitled to specific  

--------------------------------------------------------------------------------



performance and/or temporary, preliminary and permanent injunctive or other
equitable relief from any court of competent jurisdiction in any such case
without the necessity of proving actual damages and without posting a bond or
other security.  The remedies provided in this Agreement and the other
Transaction Documents shall be cumulative and in addition to all other remedies
available under this Agreement and the other Transaction Documents, at law or in
equity (including a decree of specific performance and/or other injunctive
relief).

(n)Withdrawal Right.  Notwithstanding anything to the contrary contained in (and
without limiting any similar provisions of) the Transaction Documents, whenever
the Buyer exercises a right, election, demand or option under a Transaction
Document and the Company or any Subsidiary does not timely perform its related
obligations within the periods therein provided, then the Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company or such Subsidiary (as the case may be), any relevant notice, demand or
election in whole or in part without prejudice to its future actions and rights;
provided, however, that in the case of a rescission of an exercise of the
Warrants, the Buyer shall be required to return any Warrant Shares delivered to
the Buyer in respect of such exercise promptly upon the return to the Buyer of
the aggregate exercise price paid to the Company for such Warrant Shares and the
restoration of the Buyer’s right to acquire such Warrant Shares pursuant to such
Warrants (including, issuance of a replacement warrant certificate evidencing
such restored right), respectively. 

(o)Payment Set Aside; Currency.  To the extent that the Company makes a payment
or payments to the Buyer hereunder or pursuant to any of the other Transaction
Documents or the Buyer enforce or exercise their rights hereunder or thereunder,
and such payment or payments or the proceeds of such enforcement or exercise or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, recovered from, disgorged by or are required to be
refunded, repaid or otherwise restored to the Company, a trustee, receiver or
any other Person under any law (including, without limitation, any bankruptcy
law, foreign, state or federal law, common law or equitable cause of action),
then to the extent of any such restoration the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such enforcement or setoff
had not occurred.  Unless otherwise expressly indicated, all dollar amounts
referred to in this Agreement and the other Transaction Documents are in United
States Dollars (“U.S. Dollars”), and all amounts owing under this Agreement and
all other Transaction Documents shall be paid in U.S. Dollars. All amounts
denominated in other currencies (if any) shall be converted into the U.S. Dollar
equivalent amount in accordance with the Exchange Rate on the date of
calculation. “Exchange Rate” means, in relation to any amount of currency to be
converted into U.S. Dollars pursuant to this Agreement, the U.S. Dollar exchange
rate as published in the Wall Street Journal on the relevant date of
calculation. 

(p)Judgment Currency. 

(i)If for the purpose of obtaining or enforcing judgment against the Company in
connection with this Agreement or any other Transaction Document in any court in
any jurisdiction it becomes necessary to convert into any other currency (such
other currency being hereinafter in this Section 9(p) referred to as the
“Judgment Currency”)  

--------------------------------------------------------------------------------



an amount due in US Dollars under this Agreement, the conversion shall be made
at the Exchange Rate prevailing on the Trading Day immediately preceding:

(1)the date actual payment of the amount due, in the case of any proceeding in
the courts of Illinois or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date:  or 

(2)the date on which the foreign court determines, in the case of any proceeding
in the courts of any other jurisdiction (the date as of which such conversion is
made pursuant to this Section 9(p)(i)(1) being hereinafter referred to as the
“Judgment Conversion Date”). 

(ii)If in the case of any proceeding in the court of any jurisdiction referred
to in Section 9(p)(i)(1)  above, there is a change in the Exchange Rate
prevailing between the Judgment Conversion Date and the date of actual payment
of the amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of US Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial order at the Exchange
Rate prevailing on the Judgment Conversion Date.  

(iii)Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Agreement or any other Transaction
Document.  

(q)Liquidated Damages. The Company’s obligations to pay any partial liquidated
damages or other amounts owing under the Transaction Documents is a continuing
obligation of the Company and shall not terminate until all unpaid partial
liquidated damages and other amounts have been paid notwithstanding the fact
that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled. 

 

 

 

 

[signature pages follow]

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

COMPANY:

 

WESTWATER RESOURCES, INC.

 

 

 

By:    /s/ Christopher M. Jones            

Name: Christopher M. Jones

Title:  President and Chief Executive Officer  

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.

 

BUYER:

 

 

LINCOLN PARK CAPITAL FUND, LLC

BY: LINCOLN PARK CAPITAL, LLC

BY: ROCKLEDGE CAPITAL CORPORATION

 

 

 

 

By:   /s/ Joshua Scheinfeld          

Name: Joshua Scheinfeld

Title: President

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF WARRANT

 

 

EXHIBIT B

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

 

EXHIBIT C

 

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

--------------------------------------------------------------------------------